After careful consideration of this petition, we are unable to discover that any material fact or principle of law has either been overlooked or disregarded, and hence there is no ground for a rehearing.
It is, therefore, ordered, that this petition be dismissed and the stay of the remittitur heretofore granted be revoked.
While it is quite true that the correction of a typographical error in the "Case" was not noticed at the time of the preparation of the opinion, by which an erroneous statement was made in the opinion as to certain supposed admissions in the pleadings, yet as the Court has reached its conclusion entirely independently of such supposed admission, the error was manifestly immaterial.